DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               NUR CLARKE,
                                 Appellant,

                                     v.

                NORTHWEST MEDICAL CENTER, INC.,
                           Appellee.

                               No. 4D19-2780

                           [December 9, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Patti Englander Henning, Judge; L.T. Case No. 15-20071
CACE (26).

   Joel S. Perwin of Joel S. Perwin, P.A., Miami Beach; and Scott S.
Liberman, Ivan F. Cabrera and Brent M. Reitman of Liberman, Cabrera,
Thompson & Reitman, PLLC, Fort Lauderdale, for appellant.

  Alyssa M. Reiter of Wicker Smith O’Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellee.

  Jeffrey V. Mansell of Burlington & Rockenbach, P.A., West Palm Beach,
Amicus Curiae for Florida Justice Association.

PER CURIAM.

    Affirmed. See McPherson v. Phillips, 877 So. 2d 755, 758 (Fla. 4th DCA
2004) (“The language of the statute demonstrates the discretion and
flexibility accorded to a trial judge in fashioning a remedy for failing to
comply with Chapter 766.”).

GROSS, CIKLIN, JJ., and BELL, CAROLYN, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.